Citation Nr: 1717662	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  05-17 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an initial rating higher than 10 percent from May 5, 2003, to April 6, 2016, and a rating higher than 20 percent from that date, for degenerative disc disease (DDD) at the C4-C5 level and cervical myositis.

(The matters of entitlement to higher ratings for left knee disabilities and for depressive disorder and to service connection for lumbar myositis are the subjects of a separate appellate decision.)


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from August 1973 to December 1973; he had additional service with an Army National Guard unit.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2004 rating decision in which the RO denied the Veteran's claim for a TDIU.  The Veteran filed a notice of disagreement (NOD) in November 2004, and the RO issued a statement of the case (SOC) in April 2005.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in June 2005.

In September 2008, the Board remanded the claim for a TDIU to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the AMC continued the denial of the claim (as reflected in a December 2009 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.  

Also in September 2008, the Board granted service connection for cervical spine DDD and cervical myositis.  Later that month, the RO implemented the Board's decision and assigned an initial 10 percent rating for cervical spine DDD and myositis, effective May 5, 2003.  In October 2008, the Veteran filed a NOD with the initial rating assigned for this disability.  

In February 2010, the Board remanded for further development the claim of entitlement to a TDIU.  The Board also remanded, for issuance of an SOC, what was then a claim for an initial rating in excess of 10 percent for cervical spine DDD and cervical myositis.  

In an April 2016 rating decision, a decision review officer increased the Veteran's cervical spine disability rating to 20 percent, effective from April 6, 2016.  Also in April 2016, an SSOC was issued that denied entitlement to a TDIU and to a rating in excess of 20 percent for cervical spine DDD and cervical myositis.  In June 2016, the RO certified for appeal the issue of entitlement to a TDIU and to an increased rating for cervical spine DDD and cervical myositis.

As regards to representation, the record reflects that the Veteran was previously represented by Puerto Rico Public Advocate for Veterans Affairs, and that he revoked that power of attorney in December 2009.  The Board notes that the Veteran had appointed Kathy Lieberman, a private attorney, as his representative in an October 2009 VA Form 21-22 (Appointment of Individual as Claimant's Representative), however, the scope of that representation extended only to matters that were appealed to the Court of Appeals for Veterans Claims (Court), which issues are being addressed in a separate Board decision.  (Parenthetically, the Board notes that the Veteran later revoked the power of attorney executed in favor of Attorney Lieberman.)  The Veteran has not appointed a new representative.  Accordingly, as to the claims for a TDIU and a higher initial rating for cervical spine disability, the Board recognizes that the Veteran is preceding pro se with these matters.

For the reasons expressed below, the claims of entitlement to a TDIU and for higher ratings for cervical spine disability are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

As regards to the claim for higher initial ratings for cervical spine DDD and cervical myositis, in its February 2010 action, the Board noted that in a September 2008 decision, the RO granted service connection and assigned an initial rating of 10 percent rating for cervical spine DDD and cervical myositis.  In October 2008, the Veteran filed a NOD with the initial rating assigned, which initiated appellate review on this issue.  The Board determined, however, that because the RO had yet to issue a SOC with respect to that matter, a remand was required for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.9(c) (2016).  Although on remand the AOJ issued an SSOC with respect to the issue of a rating in excess of 20 percent for the Veteran's cervical spine disability, the AOJ has yet to issue an SOC addressing entitlement to higher initial ratings for the Veteran's cervical spine DDD and cervical myositis.  Notably, 38 C.F.R. § 19.31 states specifically: "In no case will a Supplemental Statement of the Case be used . . . to respond to a notice of disagreement on newly appealed issues that were not addressed in the Statement of Case."  38 C.F.R. § 19.31 (2016).  Thus, it was error for the AOJ to address the issue in first instance in an SSOC.  

Moreover, although the RO certified the increased rating issue for appeal, there is not a valid substantive appeal that would bestow upon the Board jurisdiction to, at this point, adjudicate the Veteran's claim for higher initial ratings for his cervical spine disability.  The Board points out that an appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2016).  Accordingly, the Board concludes that it does not have jurisdiction at this time to consider the cervical spine increased rating claim, as the requirements for filing an appeal of this issue have not been met.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  A remand is therefore required for the AOJ to furnish to the Veteran a SOC on the matter of entitlement to higher initial ratings for cervical spine DDD and cervical myositis, along with a VA Form 9, and afford him the appropriate opportunity to file a substantive appeal perfecting an appeal on this issue.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand").  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2016).

As regards to the claim for a TDIU, in its February 2010 action, the Board noted that in a separate decision it was, pursuant to the terms of Joint Motion for Remand, remanding, for additional development, claims for higher ratings for left knee disabilities and for depressive disorder, as well as a claim for service connection for a lumbar spine disability.  The Board pointed out that any decision with respect to the claims for increased ratings and service connection may affect the Veteran's claim for TDIU and determined, therefore, that any Board action on that matter would be premature at that juncture.  In remanding the issue, the Board directed that only after the RO has readjudicated the other claims on appeal (i.e., the claims for increased ratings for left knee disabilities, for a higher initial rating for depressive disorder, and for service connection for lumbar myositis) should the AOJ readjudicate the claim for a TDIU.  As will be discussed in greater detail in the separate decision addressing the claims for increased ratings for left knee disabilities, for a higher initial rating for depressive disorder, and for service connection for lumbar myositis, despite the fact that the appeal as to those matters has been returned to the Board, the AOJ has yet to readjudicate those claims.  

Accordingly, because the TDIU claim was readjudicated in the April 2016 SSOC, which was issued prior to the readjudication of the claims for increased ratings for left knee disabilities, for a higher initial rating for depressive disorder, and for service connection for lumbar myositis, the matter must again be remanded, as any Board action on this matter would be premature, at this juncture.  See Stegall, supra.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran an SOC on the matter of entitlement to an initial rating in excess of 10 percent from May 5, 2003, to April 6, 2016, and a rating higher than 20 percent from that date, for DDD at the C4-C5 level and cervical myositis, along with a VA Form 9, and afford him the appropriate opportunity to file a substantive appeal perfecting an appeal on this issue.  

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status-here, higher initial ratings for cervical spine disability-a timely appeal must be perfected within 60 days of the issuance of the SOC.

2.  After adjudicating the other claims on appeal-for increased ratings for left knee disabilities, for a higher initial rating for depressive disorder, and for service connection for lumbar myositis-and after completing any other requested action and any additional notification and/or development deemed warranted (to include further examination of the Veteran, if appropriate), adjudicate the claim for a TDIU in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA files(s)) and legal authority.  

3.  If the claim remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


